UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7209


HENRY J. STEELE,

                      Plaintiff – Appellant,

          v.

DONALD MOBLEY; CLARENCE      LEE    FAULCON;     PETER   B.   WOGLOM;
CAROLINE TAYLOR,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-ct-03298-F)


Submitted:   November 17, 2016             Decided:      November 22, 2016


Before GREGORY,    Chief   Judge,   and   MOTZ    and    TRAXLER,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Henry J. Steele, Appellant Pro Se. Joseph Finarelli, Special
Deputy Attorney General, Raleigh, North Carolina; John W.
Holton, John Walton Minier, YATES, MCLAMB & WEYHER, LLP,
Raleigh, North Carolina; Kelly Street Brown, Elizabeth Pharr
McCullough, YOUNG MOORE & HENDERSON, PA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Henry J. Steele seeks to appeal the district court’s order

dismissing two named defendants in his 42 U.S.C. § 1983 (2012)

action.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,       28    U.S.C.    § 1292   (2012);     Fed.     R.    Civ.   P.

54(b); Cohen        v.    Beneficial   Indus.    Loan     Corp.,    337    U.S.    541,

545-46 (1949).           The order Steele seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                           We

dispense     with        oral    argument    because      the    facts     and    legal

contentions    are       adequately    presented     in    the   materials        before

this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                            2